Title: To John Adams from Roger Chew Weightman, 14 June 1826
From: Weightman, Roger Chew
To: Adams, John


				
					Sir,
					Washington, June 14. 1826.
				
				As chairman of a committee appointed by the citizens of Washington to make arrange for celebrating the fiftieth anniversary of Acan Independence in a manner worthy of the Mtropolis of the nation, I am directed to write re as one of the signers of the ever memorable Declaration of the 4th of July 1776, to honor the city with your presence on the occasion.I am further instructed to inform you, that on receiving your acceptance of this invitation, a special deputation would have been sent to accompany you from your residence to this city and back to your home, but as the shortness of the time will not admit of this course, Colonel House of the army, will,  the request and on behalf of the comm have the honor to attend you.With sentiments of the highest / respect and veneration, / I have the honor to be, / your most obedient servant,
				
					R.C. Weightman, Mayorof Washington & chairman of the Comee: of Arrangements
				
				
			